.., .   t   ,,,,_    .,,


                AO 245B (Rev. o'.2/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Page 1 of 1
                                                                                                                                                                     /17

                                                      UNITED STATES DISTRICT COURT
                                                                 SOUTHERN DISTRICT OF CALIFORNIA

                                      United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                                       v.                                      (For Offenses Committed On or After November 1, 1987)


                                      Aniceto Marcial-Avelino                                  Case Number: 3:19-mj-23259

                                                                                               Hector Jesus Tamayo
                                                                                               D'efendant's Attorney


                    REGISTRATION NO. 88144298
                    THE DEFENDANT:                                                                                      AUG 1 3 1'.019
                     tgJ pleaded guilty to count(s) _l_of_C_o_m___,_pl_m_·n---'-t-----------+-----------I
                     •   was. fiound gm'Jty to counts()                                                 CU0?h. L1 :·:. C' > . _., :-, CGUR1
                                                                                                           .... " ..... , ..... ,. ,.... , ,,,,···~····
                                                                                                   1.,;,~u.-ru..... n.11 1.,,..,. • .,,,.,
                         after a plea of not guilty.                                                BY                                     . . . Ul:PUTY
                         Accordingly, the defendant is adjudged guilty of such count(s), which invo ve the following offense(s):

                    Title & Section                  Nature of Offense                                                           Count Number(s)
                    8:1325                           ILLEGAL ENTRY (Misdemeanor)                                                 1

                     D The·defendant has been found not guilty on count(s)
                                                                   -------------------
                     •     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                                IMPRISONMENT
                           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                    imprisoned for a term of:

                                               ,~TIME SERVED                               • ________ days
                     igJ Assessment: $10 WAIVED cgJ Fine: WAIVED
                     cgJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                     the defendant's possession at the time of arrest upon their deportation or removal. .
                     D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                    United States Attorney of any material change in the defendant's economic circumstances.

                                                                                            Tuesday, August 13, 2019



                    Received, .
                                IA,iJlA.I (f fl
                                DUSM
                                                 l
                                                     P.,,l.{.f

                                                                                            UNITED STATES MAGISTRATE JUDGE



                    Clerk's Office Copy                                                                                                    3: 19-mj-23259
